Weston J.
delivered the opinion of the court.
By Stat. 1821, ch. 114, see. 1, the selectmen are tobe overseers of the poor, where other persons shall not be particularly chosen to that office; which any town may do, if they shall think it necessary and convenient. And by Stat. 1821, ch. 122, sec. 3, it is provided, that every town may, at their annual meetings, choose any number, not exceeding twelve suitable persons, dwelling therein, to be overseers of their poor ; and where such are not specially chosen, the selectmen shall be overseers of the poor. In the case before us, the inhabitants of the town of Calais did think it necessary and convenient, and actually did choose three persons particularly for this office, for the year when the notice in question was given. From the depositions of the persons thus elected, it appears that they declined serving at the meeting at which they were chosen ; but of which however no notice is taken in the records. One of them afterwards proposed to act in the office, and endeavored to persuade the others to do so ; and on a certain occasion invited a meeting for this purpose ; his colleagues however did not attend ; nor did they ever meet together to transact the business of their appointment. In what condition the office was left, under this state of things, and upon whom it devolved to discharge it, need not now be decided. The town might have excused the persons elected, and have proceeded to choose others in their stead ; and this would without doubt have been the more eligible course. Indeed the second section of chapter 114, provides, that where by reason of the non acceptance, death, or removal of any person chosen to office in any town, or by reason of a person’s becoming non com pos, there is a vacancy, or want of such officers ; the town, at a regular meeting, may choose others to supply their place. But whether the legal administration of the duties of the office resulted to the selectmen, or a vacancy existed, which the town neglected to supply, we are of opinion that notices from other towns *478might properly be sent or delivered to such persons, or any of them, as appeared by the records of Calais to be overseers of the poor, for the current year. It is not for them to say that notice given to those persons, to whom by their records this department was confided, was insufficient. They held out this evidence to the public, and as it respects other towns, they ought to be concluded by it. Were it otherwise, the overseers of other towns, employing the most vigilant agent to make inquiries, might be at a loss as to whom they ought to notify. The citizens of the town to be notified might not be disposed to give them the necessary information, or might deal disingenuously by them. In this case, the person appearing by the record to be an overseer of Calais, to whom the agent of the overseers of Qor~ ham, delivered the notice in question, deposes that he did not inform the agent that he had not accepted the office, as, if he had acted fairly and frankly, he should have done ; nor did he give notice thereof to the selectmen, but did to the other persons who had been chosen with him.
If towns are held chargeable with notices delivered to such persons as appear by their records to be overseers of the poor, there is accessible to other towns, or their agents, evidence of the highest nature upon this point ; and by this evidence, they may be safely guided. Upon this view of the case, it is unnecessary to determine, whether the depositions objected to were properly received or not ; as notwithstanding the facts therein detailed, the opinion of the court is, that the defendants are concluded by the notice proved ; there must therefore bé

Judgment on the verdict,